Citation Nr: 0843199	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which, in part, denied the veteran's claims 
of entitlement to service connection for asbestosis and 
bilateral hearing loss.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the VA 
office in San Antonio, Texas on August 21, 2008.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

At the August 2008 hearing, the veteran submitted additional 
evidence directly to the Board, accompanied by a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2008).  

Issues not on appeal

The December 2003 RO also denied the veteran's service 
connection claims for diabetes mellitus, hypertension, and 
post-traumatic stress disorder (PTSD).  The veteran filed a 
notice of disagreement (NOD) as to these issues on January 8, 
2004.  Subsequent RO rating decisions have since granted 
these service connection claims, and they are no longer in 
appellate status.  The veteran has not disagreed with the 
assigned ratings and effective dates.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. 

Thus, the only two issues which are currently in appellate 
status are the two issues which are listed above and 
discussed below.


FINDINGS OF FACT

1.  A preponderance of the medica and other evidence of 
record supports the conclusions that the veteran does not 
currently have asbestosis and that he was not exposed to 
asbestos in service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
current bilateral hearing loss and his military service.

CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for asbestosis and 
bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  


The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 6, 2003, including evidence of "[a] relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
May 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the May 2003 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.  Additionally, the May 2003 letter informed the 
veteran that VA would make reasonable efforts to obtain 
private medical records.  Included with the letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letter asked that the veteran 
complete such so that the RO could obtain private records on 
his behalf.  

In  a follow-up VCAA letter dated march 20, 2006, the RO 
informed the veteran as follows:  "If you have any 
information or evidence that you have not told us about . . .  
please tell us or give us that evidence now."  The veteran 
was thereby provided with the "give us everything you've 
got" notice formerly contained in 38 C.F.R. § 3.159 (b).  
[However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claims.  See 38 
C.F.R. § 3.159(b)(1).]

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the March 20, 2006 letter from the RO.  

In any event, because the veteran's claim is being denied, 
elements (4) and (5) are moot.

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in December 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  The veteran's 
claims were readjudicated in the January 2007 supplemental 
statement of the case (SSOC).  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, service medical and personnel records, lay 
statements, and VA and private outpatient treatment records 
have been associated with the claims folder.  Additionally, 
the veteran was afforded a VA audiological examination in 
June 2005, and VA pulmonary examinations in September 2005, 
February 2006, and November 2006.  

The Board notes that at the August 2008 hearing the 
undersigned Veterans Law Judge granted the veteran's request 
for a 60 day continuance to obtain and supply more evidence 
of private medical treatment.  The veteran submitted new 
evidence, accompanied by a waiver of initial consideration of 
this evidence by the AOJ, within the 60 day period provided.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has also retained the services of a representative, and 
testified before the Board in August 2008.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for asbestosis.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, 7.21. 

The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus, persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See Veterans Benefits Administration Manual M21-1, Part 6, 
Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos. Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.


With respect to Hickson element (1), current diagnosis, there 
is conflicting evidence regarding the current existence of 
asbestosis.  

Arguably in the veteran's favor are the findings of Drs. 
R.A.H. and R.C.B.  
In November 2001, Dr. R.A.H. evaluated a chest X-ray of the 
veteran and indicated that the veteran had "[b]ilaterla 
(sic) pleural disease consistent with asbestos related 
disease."  In January 2003, Dr. R.C.B. also evaluated the 
veteran's chest X-rays.  His impression was "[a]sbestos by 
evidence of minimal pleural inflammatory process on chest x-
ray . . . .  

Also of record is a July 2006 statement of Dr. P.A.P. that it 
was "medically probable that the patient has asbestos-
related disease based on the exposure the patient had while 
working as a stevedore."  See the July 11, 2006 letter from 
Dr. P.A.P., M.D.  It does not appear that Dr. P.A.P. reviewed 
any clinical evidence and based his impression of asbestos 
related disease on the veteran's report of asbestos exposure.   
This opinion carries no weight of probative value.  See Bloom 
v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"]; see also Elkins v. Brown, 5 Vet. App. 
474, 478 [rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis].  

Contrary to these findings are numerous radiology reports as 
well as opinions of September 2005, February 2006 and 
November 2006 VA examiners, who assert that the veteran shows 
no signs of asbestosis.  The Board will discuss each in turn.  

From August 2003 to February 2006, the veteran underwent 
numerous chest X-rays at the VA hospital in San Antonio, all 
of which were pertinently negative for asbestosis.  

Specifically, an August 2003 VA treatment record indicated 
that the veteran's chest X-ray specifically ruled out 
asbestosis.  A December 2003 VA treatment report did not 
indicate asbestosis or asbestos-related pleural disease.  A 
June 2005 VA examination indicated that the veteran's chest 
x-rays showed "[t]he pleura, soft tissues and bony 
architectures are within normal limits."  Additionally, X-
rays taken at the veteran's September 2005 VA respiratory 
examination indicated "[n]o radiographic evidence of 
asbestosis or asbestos related pleural disease."  

The veteran underwent two additional chest X-rays in 2006.  
The first, taken by Dr. K.S.R. in May 2006, indicated 
"subtle pleural thickening" but "no acute cardiopulmonary 
abnormality . . . essentially normal chest for age."  See 
the May 3, 2006 radiology report of Dr. K.S.R., M.D.  The 
second, taken in November 2006  by Dr. P.V.B., was also 
pertinently negative for asbestosis.  Crucially, Dr. P.V.B.'s 
radiology report indicated that "[n]o pleural or 
diaphragmatic plaques are identified," and the impression 
was "unremarkable."  See the November 8, 2006 radiology 
report of Dr. P.V.B., M.D.  

The September 2005 VA examiner conducted a thorough 
respiratory examination did not conclude the veteran had 
asbestosis.  The examiner indicated that 
x-rays "showed no evidence of asbestos disease".  
Similarly, the February 2006 VA examiner concluded that there 
was no evidence of pulmonary asbestosis "as multiple chest 
X-rays performed . . . have shown no radiographic evidence of 
asbestosis or asbestos-related pleural disease and pulmonary 
function tests [PFTs] have been normal."   See the February 
2006 VA examiner's report, page 3.  

The veteran was afforded a third VA examination on November 
9, 2006.  
The VA examiner pointed out that though Dr. R.A.H. gave his 
impression of asbestosis based on "minimal pleural 
inflammatory process on the chest x-ray," at the time "both 
physical exam and pulmonary function tests were normal."  
Additionally, the November 2006 VA examiner indicated that 
PFTs taken by 
Dr. P.A.P. showed the same normal results as the tests taken 
by Dr. R.A.H. in 2003.  See id.  At the examination, the 
veteran declined a chest X-ray and a CT scan.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinions of the September 2005, February 2006, and November 
2006 examiners, who found no evidence of asbestosis, to be of 
greater probative value than the other opinions of record to 
the contrary.

First, and most importantly, the VA examiners based their 
opinions as to the lack of asbestosis on a review of the 
veteran's medical records and entire claims file, 
incorporating previous medical findings (both VA and private) 
into their analyses.  In contrast, Drs. R.A.H., R.C.B., and 
P.A.P. fail to indicate a longitudinal  review of the 
veteran's pertinent medical records.  

Secondly, none of the three private physicians offer a 
rationale or basis for his respective finding of asbestosis 
or asbestos-related disease.  In particular, Dr. P.A.P., who 
had the benefit of looking at numerous negative X-ray reports 
(including the veteran's most recent 2006 X-rays mentioned 
above), failed to address any discrepancy in impressions or 
diagnoses among examiners.  The failure of Dr. P.A.P. to 
explain diagnoses of asbestosis or asbestos-related disease 
in light of the negative evidence weights heavily against the 
probative value of his opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom v. 
West, supra.

Unlike the opinions of Drs. R.A.H., R.C.B., and P.A.P., the 
opinions of the September 2005 and February and November VA 
examiners appear to be based on a review of the veteran's 
entire medical history.  These opinions are also well-
reasoned and draw on specific aspects from the veteran's 
medical history, including his lack of any treatment for 
pulmonary problems or receipt of pulmonary medications.  As 
such, the Board finds their opinions to be highly probative. 

The opinions of Drs. R.A.H., R.C.B., and P.A.P. are not 
adequately explained and are completely at odds with the 
remainder of the medical tests and opinions of record.  Based 
on the entire record, the Board gives these opinions little 
weight of probative value.

The only other evidence in the claims file alleging that the 
veteran has asbestosis is the veteran's own statements.  It 
is well settled, however, that lay persons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are accordingly lacking in probative value.

The veteran has recently submitted evidence of September 2000 
surgery performed by Dr. A.S. to treat the veteran's sleep 
apnea.  The veteran claims that the Dr. A.S. found black 
fibrous material in his sinuses.  See the veteran's August 
20, 2008 statement; see also the August 2008 hearing 
transcript, pages 22-26.  Although the surgical report does 
indicate that "diseased mucosa" was removed from the 
veteran's sinus, the report fails to indicate any impression, 
observation, or diagnosis of asbestosis or asbestos-related 
disease.  See the September 14, 2000 surgical treatment 
report of Dr. A.S., M.D.  The veteran's statements as to the 
surgical findings amount to non-probative lay evidence as to 
a medical matter.  

Accordingly, the competent medical evidence of record does 
not indicate the presence of asbestosis.  Hickson element (1) 
therefore has not been met, and the veteran's claim fails on 
this basis alone.  See Brammer, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [noting that service connection 
may not be granted unless a current disability exists].

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the veteran's service medical 
records do not indicate that asbestos-related disease was 
present in service.  His August 1969 separation physical 
examination report was pertinently negative with respect to 
any disease affecting the veteran's respiratory system.  
During service, he voiced no complaints pertaining to chest 
or lungs.  Therefore, in-service incurrence of disease is not 
shown.

With respect to in-service injury, the veteran contends that 
he was exposed to asbestos while loading and unloading cargo 
from ships in Okinawa.  He states that he worked as a cargo 
handler on ships while stationed in Okinawa, and that he was 
purportedly exposed to asbestos when crates broke open.  See 
the veteran's May 27, 2003 Statement in Support of Claim and 
the August 2008 hearing transcript, pages 13-21.  

The veteran's presentation hinges on his contention that he 
was exposed to asbestos in service.  The veteran has stated 
that "some of those crates on the bottom were completely 
destroyed and we had to go in there and clean it up . . . you 
could see the particles all over the place."  See the August 
2008 hearing transcript, page 21.  
  
The veteran's DD Form 214 confirms that his specialty in the 
Army was "cargo handler" and his related civilian 
occupation was "stevedore."   His service personnel records 
note that the veteran served in Okinawa from July 14, 1968 to 
October 1, 1969, and during that time served principally as a 
winch operator, with the specialty title "cargo handler."  
See the veteran's Record of Assignments.  Further, the 
veteran has submitted photographs of himself working in the 
cargo decks of ships while in service.  See the photographs 
submitted by the veteran at the August 2008 hearing; see also 
the August 2008 hearing transcript, page 17.  
The Board thus has no cause for disbelieving that he loaded 
and unloaded cargo while serving in Okinawa.  

However, and crucially, the veteran has presented no 
evidence, other than his own statements, that he was exposed 
to asbestos fibers thereby.  His service medical records do 
not refer to any asbestos exposure, nor is there any 
reference to respiratory or pulmonary difficulties.  Nor is 
there any other evidence which suggests in-service asbestos 
exposure.  Finally, the veteran did not serve aboard ship or 
in any occupation which has been linked with exposure to 
asbestos, such a pipefitter.  Although he was a stevedore, he 
was not a "shipyard worker", i.e. he did not participate in 
the construction of vessels.

In short, the veteran's contention that he was exposed to 
asbestos fibers while loading and unloading cargo from ships 
in Okinawa amounts to mere speculation on his part and is not 
substantiated by any competent objective evidence in the 
file.  

For the reasons expressed above, the Board has found that the 
evidence does not support a conclusion that the veteran was 
exposed to asbestos in service.

Hickson element (2) has therefore not been met, and the claim 
fails on this basis also.

Finally, with respect to Hickson element (3), medical nexus, 
Drs. R.C.B. and P.A.P. both attribute the veteran's claimed 
current asbestosis to exposure to asbestos while in service.  
After the veteran was originally declined service connection 
by the December 2003 RO, the veteran submitted a statement 
from Dr. R.C.B. indicating the following:

Since I have seen him [the veteran], he has provided me 
with additional information concerning his past history.  
At the time of my initial evaluation, I felt that his 
asbestosis was in best medical probably (sic) work 
related.  He has provided me additional information 
concerning exposures when he was in the military in 
Okinawa, and I now feel in best medical probability that 
these exposures would account for his unequivocal 
asbestosis.  

See the January 16, 2004 letter from Dr. R.C.B., M.D.

Additionally, as mentioned above, Dr. P.A.P. stated that it 
was "medically probable that the patient has asbestos-
related disease based on the exposure the patient had while 
working as a stevedore."  See the July 11, 2006 letter from 
Dr. P.A.P., M.D.

Drs. R.C.B. and P.A.P. base their medical nexus opinions on 
the veteran' self reported history of in-service asbestos 
exposure.  Therefore, their opinions are entitled to no 
greater weight than are the reports of the veteran himself.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 
8 Vet. App. 113, 121 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  In this case, 
although Drs. R.C.B. and P.A.P. referred to asbestos exposure 
in service, it is clear that this is merely a recitation of 
the veteran's own contention.  Crucially, the remainder of 
the veteran's medical history, before and during service 
[indicating no instances of asbestos exposure or respiratory 
complaints], as well as the consistently negative findings of 
the VA examiners after service, were not mentioned.  Thus, 
these opinions carry little weight of probative value.

Accordingly, Hickson element (3) has not been met.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
asbestosis.  Accordingly, the benefit sought on appeal is 
denied.

2.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A.           
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).
Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.          See 
Hensley, supra.

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, a 
June 2005 VA audiological examination found that the veteran 
"has a moderate sensorineural loss of sensitivity from 3000 
to 4000 hertz in both ears."  See the June 2005 VA 
examiner's report, page 2.  Therefore, Hickson element (1) is 
satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the veteran's service medical 
records were completely normal with respect to the veteran's 
ears and hearing.  
His August 1969 separation physical examination, including 
audiology testing, was pertinently negative.  During service, 
he voiced no complaints pertaining to hearing loss or ringing 
in his ears.  

Hearing loss was initially medically identified in an April 
2003 private treatment record [see the April 16, 2003 
treatment report of Dr. G.G., M.D.], and confirmed in a June 
2005 VA audiological examination, decades after service, and 
long after the end of the one year presumptive period found 
in 38 C.F.R. § 3.309(a).  Therefore, in-service incurrence of 
disease is not shown.

With respect to in-service injury, the veteran in essence 
contends that exposure to noise from machine guns and 
grenades caused injury to his ears, while serving in the 
infantry during his service in Korea.  See the August 2008 
hearing transcript, pages 2-12; see also the veteran's May 
31, 2005 written statement, with attached picture.  The 
veteran's service medical records confirm the veteran was 
stationed in Korea from April 9, 1968 to July 13, 1968.  
Additionally, information provided by the Department of the 
Army confirms that the veteran's infantry unit experienced 
hostile fire.  Hickson element (2), exposure to hazardous 
levels of noise, is therefore satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
the veteran was afforded a VA audiological examination in 
June 2005.  The VA examiner reviewed the veteran's claims 
file, acknowledged the veteran's history, and stated "it is 
the opinion of this examiner, [that] his hearing loss is not 
related to noise exposure during military service."  See the 
June 2005 VA examiner's report, page 2.  The VA examiner 
based his opinion on the fact that the veteran's service 
medical records indicated hearing threshold levels within 
normal limits.
  
There is no competent medical evidence contrary to the VA 
examiner's opinion.  
The veteran submitted a May 2006 audiological treatment 
record from Dr. P.A.P. in support of his claim.  However, 
that report only confirms the existence of a current 
disability [Hickson element (1)] and highlights that the 
veteran was exposed to loud noises while serving in the 
infantry [Hickson element (2)].  Both of these elements are 
not in dispute.  Nowhere does Dr. P.A.P. suggest that the 
veteran's hearing loss was a result of his service in the 
military.  Accordingly, Dr. P.A.P.'s report also lacks the 
crucial medical nexus opinion necessary for the satisfaction 
of Hickson element (3).  

To the extent that the veteran himself contends that such a 
relationship exists, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as etiology.  
See Espiritu, supra.  

To some extent, the veteran presents an argument based on 
continuity of symptomatology, that is that he had hearing 
loss in service and continuously thereafter.  The Board is of 
course aware of the provisions relating to continuity of 
symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) 
(2008).  However, there is no competent medical evidence 
supporting this argument.  As was noted above, hearing loss 
was not identified in service and it was initially diagnosed 
decades after service.  In the interim, there were no 
complaints of, or treatment for, hearing loss.  Supporting 
medical evidence is required.  See Voerth, supra [there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].  Accordingly, service 
connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

The veteran has been accorded ample opportunity to supply 
medical opinion evidence in support of his claim.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Accordingly, Hickson element (3), medical nexus, is not met 
and the claim fails on this basis alone.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Hickson element (3) has not been 
met.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


